DETAILED ACTION
In the response filed November 9, 2020, the Applicant amended claims 20, 29, 32, and 37.  Claims 20-39 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings were objected to for informalities.  Examiner thanks the Applicant for revising and amending the disclosure and hereby withdraws the objection from the previous Office action.

Claim 29 was objected to for informalities.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the objection from the previous Office action.

Applicant’s arguments for claims 20-23, 25-28 and 31-39 with respect to the 35 U.S.C. 101 rejection have been considered but unpersuasive.  Applicant argues that the additional limitations of “preloading pushed promotional information” allows for increased efficiency of display of promotional information.  Examiner respectfully disagrees.  As discussed before in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a terminal,” (claim 1); “an apparatus comprising: at least one memory…and at least one processor,” (claim 32) and “a non-transitory computer storage medium,” (claim 37), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  Similar to storing data in a database, preloading promotional information onto a terminal is well-understood, routine and conventional.  As such, storing promotional information onto a terminal to be displayed after determining a user’s interaction does not integrate the claimed invention into a practical application. 
The amendments and claim limitations still, under broadest reasonable interpretation, describe or set-forth identifying a user’s actions to provide targeted promotional data to the user, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
With respect to the "improvement" consideration, the alleged improvements are non-technical subjective/abstract improvements, not technical improvements to computers or technological processes.  Advertisement systems incorporating a user’s actions and a model to provide targeted promotional data to the user is, if anything, a business “improvement” (e.g., generation of new advertisements).  An online marketing system is not a computer, technology, or technological environment.  The idea of targeting advertisements is not a patent eligible “improvement.”  That a computer is used to implement a model to select and provide the advertisements serves merely to implement the abstract idea on a generic computer.  Use of a 

Applicant’s arguments for claims 20-39 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-23, 25-28, and 31-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 20-31 are drawn to a method, claims 32-25 are drawn to a system, and claims 37-39 are drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

“preloading…promotion information in a cache of the terminal;” 
 “monitoring…the terminal to detect an operation event that is an operation with the displayed service information;” and
“determining…using a trained model based on the operation event an operation scene of the user that corresponds to the operation.” 
These steps, under broadest reasonable interpretation, describe or set-forth identifying a user’s actions to provide targeted promotional data to the user, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the 
The claims recite the additional elements/limitations of: “a terminal,” (claim 1); “an apparatus comprising: at least one memory…and at least one processor,” (claim 32) and “a non-transitory computer storage medium,” (claim 37).  
The claims recite the additional elements/limitations of “presenting, on a display of the terminal by the at least one processor, service information in a graphical interface of an application client running on the terminal;” and  “presenting, on the display of the terminal by the at least one processor, the promotion information from the cache in the graphical interface of the application client running on the terminal using a presentation parameter matching the operation scene,” (claims, 1, 32, and 37).
The requirement to execute the claimed steps/functions using “a terminal,” (claim 1); “an apparatus comprising: at least one memory…and at least one processor,” (claim 32) and “a non-transitory computer storage medium,” (claim 37), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer."  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(g).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 21-23, 25-28, 31, 33-36, 38, and 39, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 21-23, 25-28, 31, 33-36, 38, and 39, are further part of the abstract idea as identified by the 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a terminal,” (claim 1); “an apparatus comprising: at least one memory…and at least one processor,” (claim 32) and “a non-transitory computer storage medium,” (claim 37), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the recited additional elements of “presenting, on a display of the terminal by the at least one processor, service information in a graphical interface of an application client running on the terminal;” and  “presenting, on the display of the terminal by the at least one processor, the promotion information from the cache in 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 21-23, 25-28, 31, 33-36, 38, and 39, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 21-23, 25-28, 31, 33-36, 38, and 39, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-27, 31-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US Pub. No. 2016/0086219 A1) in view of Krutzler et al. (US Pub. No. 2018/0285472 A1), hereinafter Krutzler.
Regarding claim 20, Richardson discloses a method comprising: presenting, on a display of the terminal by the at least one processor, service information in a graphical interface (Par. [0076], a user interface that allows a user to navigate through a group of content items using the principles described herein) of an application client running on the terminal (Par. [0153], application running on device); and
monitoring, by the at least one processor, the terminal to detect an operation event that is an operation with the displayed service information (Par. [0084], touchscreen 202 can also allow a user to provide one or more user interactions to navigate through content items 206, a user can provide a touch gesture indicating a desire to navigate within a group of content items; Par. 
Richardson does not explicitly disclose preloading, by at least one processor of a terminal, promotion information in a cache of the terminal; determining, by the at least one processor using a trained model based on the operation event an operation scene of the user that corresponds to the operation; and presenting, on the display of the terminal by the at least one processor, the promotion information from the cache in the graphical interface of the application client running on the terminal using a presentation parameter matching the operation scene.
Krutzler teaches preloading, by at least one processor of a terminal, promotion information in a cache of the terminal (Par. [0034], content item is pre-loaded onto the device); determining, by the at least one processor using a trained model based on the operation event an operation scene of the user that corresponds to the operation (Par. [0028], machine learning, “trained model,” as described in Current application, Par. [0068]; used to determine an operation scene of the user – Par. [0046], system determines gesture indicative of user focus, as described in Current application, Par. [0107]); and presenting, on the display of the terminal by the at least one processor, the promotion information from the cache in the graphical interface of the application client running on the terminal using a presentation parameter matching the operation scene (Par. [0046], user is presented pre-loaded resource upon receiving a command; resource is chosen upon association with the displayed content item, “presentation parameter,” as described in Current application, Par. [0047] – presentation parameter of promotion information may include information subject content of the promotion information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface system of Richardson to incorporate 
Regarding claim 21, Richardson discloses wherein the presenting the promotion information comprises: determining, based on the operation scene, at least one of a promotion information position, an attribute of presented information, or a presentation manner (Par. [0048], the content item manager 108 can determine a position within a group of content items using the determined distance and/or speed associated with the user interaction, “presentation manner” – position to place content item); and 
at least one of: presenting the promotion information position in the graphical interface, and presenting the promotion information at the promotion information position; presenting, in the graphical interface, the promotion information matching the attribute; presenting the promotion information in the graphical interface in the presentation manner; and displaying the promotion information position of the promotion information (Par. [0080], the system can identify and position a content item 206 such that the identified content item is not cutoff. In other words, after the system 100 identifies a content item to display to the user, the system 100 positions the content item in the content window 204 such that the identified content item is not 
Regarding claim 22, Richardson discloses wherein the promotion information position is presented in the graphical interface, and the promotion information is presented at the promotion information position (Par. [0088], the system 100 may identify a content item to provide to the user in response to a first user interaction (e.g., a vertical swipe gesture), and scroll towards the identified content item – “promotion information position,” position of promotion information located at bottom of screen.); and 
the presenting the promotion information at the promotion information position comprises: loading, between service information positions, a promotion information position matching the operation scene, and presenting the promotion information at the promotion information position (Par. [0088], The user can then provide a second user interaction (e.g., a tap gesture), and in response the system 100 can jump to the identified content item within the group of content items 206 to quickly provide the identified content item to the user – “presented at the promotion information position”).
Regarding claim 23, Richardson discloses wherein the promotion information matching the information attribute is presented (Par. [0081], For example, content items 206 can correspond to other users, people, interests, sports, entertainment, hobbies, groups, locations, etc. In addition, content items 206 can correspond to advertisements and recommendations. For instance, a content item 206 can correspond to an advertisement for one or more products or services associated with the system provider or a third party. As another example, the system 100 may provide recommended content items 206 to a user. Such as recommending the user connect 
the presenting the promotion information matching the information attribute comprises: presenting, based on the operation scene, at the promotion information position, promotion information associated with the service information (Par. [0058], after determining a subset of content items (e.g., based on a proximity range), the content item manager 108 can look up and apply the corresponding relevance factors for each of the subset of content items to identify a content item to provide to a user – promotion information associated with the service information; Par. [0080], the system 100 can position the top of the content item at the top of the content window 204).
Regarding claim 24, Richardson discloses wherein the promotion information position is presented in the graphical interface, and the promotion information is presented at the promotion information position (Par. [0080], the system 100 can position the top of the content item at the top of the content window 204); and 
the presenting the promotion information position in the graphical interface comprises: in response to a slide operation performed by the user on the service information displayed on the graphical interface of the terminal, loading, based on an amplitude of the slide operation (Par. [0100], For example, the system 100 can appear to scroll for 0.5 seconds before appearing to land (e.g., stop scrolling) on the identified content item. The amount of time can vary depending, for example, on the magnitude of one or more user interaction characteristics (e.g., distance and/or speed), or if a user characteristic threshold is exceeded.), the promotion information position by sliding in at a first end of the graphical interface (Par. [0098], Upon receiving the direction from the content item manger 108 to provide Content Item E within the content 
revoking, by sliding out at a second end of the graphical interface, a loading and display of the service information or a service information position of the service information (Par. [0098], as Content Item E is provided within window, the content items in front are scrolled out of the window).
Regarding claim 25, Richardson discloses wherein the promotion information position is presented in the graphical interface, and the promotion information is presented at the promotion information position (Par. [0098], Upon receiving the direction from the content item manger 108 to provide Content Item E within the content window 304, the user interface provider 104 can make one or more adjustments while navigating (e.g., scrolling) through the content items to cause the navigating to stop to display Content Item E within the user window 304); and 
the presenting the promotion information position in the graphical interface (Par. [0078], the user interface provider 104 can truncate the content within a content item 206 so that the content window 204 is able to display multiple content items 206. For example, the user interface provider 104 can format each content item 206 to have defined graphical dimensions, truncating any content that does not fit within the defined graphical dimensions. A user can access the truncated content in the content item 206 through a user interaction. For example, a user can select an option to view the truncated content (e.g., by way of a tap gesture with respect to a content item 206)) comprises: 

Regarding claim 26, Richardson discloses wherein the promotion information position is presented in the graphical interface, and the promotion information is presented at the promotion information position (Par. [0098], Upon receiving the direction from the content item manger 108 to provide Content Item E within the content window 304, the user interface provider 104 can make one or more adjustments while navigating (e.g., scrolling) through the content items to cause the navigating to stop to display Content Item E within the user window 304); and 
the presenting the promotion information position in the graphical interface comprises: loading the promotion information position in the graphical interface of the terminal when it is determined that the operation scene that the operation on the service information corresponds is switched (Par. [0088], the system 100 can automatically jump to the content item identified based on a previous user interaction, rather than continuing to navigate to the identified content 
Regarding claim 27, Richardson discloses wherein the operation scene comprises at least one of the following: a browsing operation scene in which the service information is updated by the user using a slide operation on the terminal (Par. [0084], scrolling); a focusing operation scene in which the service information is focused on by the user using a touch operation on the terminal (Par. [0088], tap/touch); or a forwarding and comment operation scene in which the service information is forwarded by the user via the terminal (Par. [0083], share the content item), and a comment is made on the service information by the user via the terminal (Par. [0039], allow the user to comment).
Regarding claim 31, Richardson discloses wherein the promotion information is presented at the promotion information position on the graphical interface, and the method further comprises, before the presenting the promotion information at the promotion information position, obtaining promotion information matching a user label of the user (Par. [0173], Social-networking system 802 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth. As an example and not by way of limitation, if a user may make frequently posts content related to "coffee” or variants thereof, social-networking system 802 may determine the user has a high coefficient with respect to the concept "coffee” – Par. [0176], coefficients used when generating advertisements for a user), and preloading the promotion information (Par. [0090], the system 100 may provide a first pre-identified content item to the user in response to the user interaction. Similarly, if the system 100 determines that a user interaction characteristic exceeds the maximum user interaction threshold in a particular direction, the system 100 may provide a 
Regarding claim 32, Richardson discloses an apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including: service information code configured to cause at least one of the at least one processor to present, on a display of the apparatus, service information in a graphical interface of an application client running on the apparatus (Par. [0153], application running on device) ); and
listening code configured to cause at least one of the at least one processor to monitor the apparatus to detect n operation event that is an operation with the displayed service information (Par. [0084], touchscreen 202 can also allow a user to provide one or more user interactions to navigate through content items 206, a user can provide a touch gesture indicating a desire to navigate within a group of content items; Par. [0085], the system 100 can detect a variety of user interactions that correspond to a variety of functions).
Richardson does not explicitly disclose preloading code configured to cause at least one of the at least one processor to preload promotion information in a cache of the apparatus; operation scene code configured to cause at least one of the at least one processor to determine, using a trained model based on the operation event, an operation scene of the user that corresponds to the operation; and promotion information code configured to cause at least one of the at least one processor to present, on the display of the apparatus, promotion information from the cache in the graphical user interface of the application client running on the apparatus using a presentation parameter matching the operation scene.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface system of Richardson to incorporate the trained model abilities of Krutzler as this known technique is applicable to the system of Richardson as the both share characteristics and capabilities (both systems are directed using user interactions with an interface to determine content to provide to users), and a need exists to incorporate a user’s interactions with an interface to anticipate a user’s likely navigation (Krutzler, Par. [0002]).  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Krutzler to the teachings of Richardson would have yielded 
Regarding claim 33, Richardson discloses wherein the presenting the promotion information comprises: determining, based on the operation scene, at least one of a promotion information position, an attribute of presented information, or a presentation manner (Par. [0048], the content item manager 108 can determine a position within a group of content items using the determined distance and/or speed associated with the user interaction, “presentation manner” – position to place content item); and 
at least one of: presenting the promotion information position in the graphical interface, and presenting the promotion information at the promotion information position; presenting, in the graphical interface, the promotion information matching the attribute; presenting the promotion information in the graphical interface in the presentation manner; and displaying the promotion information position of the promotion information (Par. [0080], the system can identify and position a content item 206 such that the identified content item is not cutoff. In other words, after the system 100 identifies a content item to display to the user, the system 100 positions the content item in the content window 204 such that the identified content item is not cutoff. More specifically, the system 100 can position the top of the content item at the top of the content window, “presenting in the presentation manner”).
Regarding claim 34, Richardson discloses wherein the promotion information position is presented in the graphical interface, and the promotion information is presented at the promotion information position (Par. [0088], the system 100 may identify a content item to provide to the user in response to a first user interaction (e.g., a vertical swipe gesture), and scroll towards the 
the presenting the promotion information at the promotion information position comprises: loading, between service information positions, a promotion information position matching the operation scene, and presenting the promotion information at the promotion information position (Par. [0088], The user can then provide a second user interaction (e.g., a tap gesture), and in response the system 100 can jump to the identified content item within the group of content items 206 to quickly provide the identified content item to the user – “presented at the promotion information position”).
Regarding claim 35, Richardson discloses wherein the promotion information matching the information attribute is presented (Par. [0081], For example, content items 206 can correspond to other users, people, interests, sports, entertainment, hobbies, groups, locations, etc. In addition, content items 206 can correspond to advertisements and recommendations. For instance, a content item 206 can correspond to an advertisement for one or more products or services associated with the system provider or a third party. As another example, the system 100 may provide recommended content items 206 to a user. Such as recommending the user connect with another user. – information attribute is a parameter for describing content of the promotion information); and 
the presenting the promotion information matching the information attribute comprises: presenting, based on the operation scene, at the promotion information position, promotion information associated with the service information (Par. [0058], after determining a subset of content items (e.g., based on a proximity range), the content item manager 108 can look up and apply the corresponding relevance factors for each of the subset of content items to identify a 
Regarding claim 37, Richardson discloses a non-transitory computer storage medium, storing a program which, when executed by at least one processor, performs the operations: presenting service information in a graphical interface of a terminal(Par. [0153], application running on device) ; and
monitoring, by the at least one processor, the terminal to detect an operation event that is an operation with the displayed service information (Par. [0084], touchscreen 202 can also allow a user to provide one or more user interactions to navigate through content items 206, a user can provide a touch gesture indicating a desire to navigate within a group of content items; Par. [0085], the system 100 can detect a variety of user interactions that correspond to a variety of functions).
Richardson does not explicitly disclose preloading, by at least one processor of a terminal, promotion information in a cache of the terminal; determining, by the at least one processor using a trained model based on the operation event an operation scene of the user that corresponds to the operation; and presenting, on the display of the terminal by the at least one processor, the promotion information from the cache in the graphical interface of the application client running on the terminal using a presentation parameter matching the operation scene.
Krutzler teaches preloading, by at least one processor of a terminal, promotion information in a cache of the terminal (Par. [0034], content item is pre-loaded onto the device); determining, by the at least one processor using a trained model based on the operation event an operation scene of the user that corresponds to the operation (Par. [0028], machine learning, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface system of Richardson to incorporate the trained model abilities of Krutzler as this known technique is applicable to the system of Richardson as the both share characteristics and capabilities (both systems are directed using user interactions with an interface to determine content to provide to users), and a need exists to incorporate a user’s interactions with an interface to anticipate a user’s likely navigation (Krutzler, Par. [0002]).  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Krutzler to the teachings of Richardson would have yielded predictable results and resulted in an improved system because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such gesture identification features into similar systems. 
Regarding claim 38, Richardson discloses wherein the presenting the promotion information comprises: determining, based on the operation scene, at least one of a promotion information position, an attribute of presented information, or a presentation manner (Par. 
at least one of: presenting the promotion information position in the graphical interface, and presenting the promotion information at the promotion information position; presenting, in the graphical interface, the promotion information matching the attribute; presenting the promotion information in the graphical interface in the presentation manner; and displaying the promotion information position of the promotion information (Par. [0080], the system can identify and position a content item 206 such that the identified content item is not cutoff. In other words, after the system 100 identifies a content item to display to the user, the system 100 positions the content item in the content window 204 such that the identified content item is not cutoff. More specifically, the system 100 can position the top of the content item at the top of the content window, “presenting in the presentation manner”).
Regarding claim 39, Richardson discloses wherein the promotion information position is presented in the graphical interface, and the promotion information is presented at the promotion information position (Par. [0088], the system 100 may identify a content item to provide to the user in response to a first user interaction (e.g., a vertical swipe gesture), and scroll towards the identified content item – “promotion information position,” position of promotion information located at bottom of screen.); and 
the presenting the promotion information at the promotion information position comprises: loading, between service information positions, a promotion information position matching the operation scene, and presenting the promotion information at the promotion information position (Par. [0088], The user can then provide a second user interaction (e.g., a tap .

Claims 28, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US Pub. No. 2016/0086219 A1) in view of Krutzler (US Pub. No. 2018/0285472 A1) and Friggeri et al. (US Pub. No. 2017/0185912 A1), hereinafter Friggeri.
Regarding claim 28, Richardson does not explicitly disclose wherein the method further comprises: detecting, with the at least one processor, that the promotion information that is presented satisfies a corresponding revoking condition; and revoking, with the at least one processor, a loading of the promotion information position on the terminal.  Friggeri teaches detecting, with the at least one processor, that the promotion information that is presented satisfies a corresponding revoking condition (Par. [0024], a lifespan of a content item can be a period of time (e.g., seconds, minutes, hours, days, time, date, or any other measurable unit of time) until the content item expires); and revoking, with the at least one processor, a loading of the promotion information position on the terminal (Par. [0024], Further, in such embodiments, the expired content item is removed from any content feeds in which it was previously included.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the content interface system of Richardson to include the content item expiration abilities of Friggeri as a need exists to increase the number of popular, or higher quality, content items that are available through content feeds while eliminating, or reducing, the number of unpopular, or lower quality, content items from the content feed (Friggeri, Par. [0025]).  
Regarding claim 29, Richardson does not explicitly disclose wherein the detecting that the promotion information that is presented satisfies a corresponding revoking condition comprises at least one of: detecting that duration for which the promotion information is presented at the promotion information position reaches a threshold duration; detecting that duration for which presentation at the promotion information position at which the promotion information is displayed reaches a threshold duration; detecting that a focusing operation event for the promotion information is not obtained by listening within a threshold waiting time; and listening for a close event for the promotion information position.  
Friggeri teaches wherein the detecting that the promotion information that is presented satisfies a corresponding revoking condition comprises at least one of: detecting that duration for which the promotion information is presented at the promotion information position reaches a threshold duration; detecting that duration for which presentation at the promotion information position at which the promotion information is displayed reaches a threshold duration; detecting that a focusing operation event for the promotion information is not obtained by listening within a threshold waiting time; and listening for a close event for the promotion information position (Par. [0024], a lifespan of a content item can be a period of time (e.g., seconds, minutes, hours, days, time, date, or any other measurable unit of time) until the content item expires; Further, in such embodiments, the expired content item is removed from any content feeds in which it was previously included – duration reaches a threshold duration; listening for a close event, “content item expires”).  

Regarding claim 36, Richardson does not explicitly disclose wherein the method further comprises: detecting, with the at least one processor, that the promotion information that is presented satisfies a corresponding revoking condition; and revoking, with the at least one processor, a loading of the promotion information position on the terminal.  Friggeri teaches detecting, with the at least one processor, that the promotion information that is presented satisfies a corresponding revoking condition (Par. [0024], a lifespan of a content item can be a period of time (e.g., seconds, minutes, hours, days, time, date, or any other measurable unit of time) until the content item expires); and revoking, with the at least one processor, a loading of the promotion information position on the terminal (Par. [0024], Further, in such embodiments, the expired content item is removed from any content feeds in which it was previously included.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the content interface system of Richardson to include the content item expiration abilities of Friggeri as a need exists to increase the number of popular, or higher quality, content items that are available through content feeds while eliminating, or reducing, the number of unpopular, or lower quality, content items from the content feed (Friggeri, Par. [0025]).  .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US Pub. No. 2016/0086219 A1) in view of Krutzler (US Pub. No. 2018/0285472 A1); Friggeri (US Pub. No. 2017/0185912 A1); and Yu et al. (US Pub. No. 2017/0126825 A1), hereinafter Yu.
Regarding claim 30, Richardson does not explicitly disclose wherein the revoking loading of the promotion information position on the terminal comprises: in response to a slide operation performed by the user on the promotion information displayed on the terminal, revoking, by sliding out at the second end of the graphical interface, the loading of the promotion information position on the terminal.  Yu teaches wherein the revoking loading of the promotion information position on the terminal comprises: in response to a slide operation performed by the user on the promotion information displayed on the terminal, revoking, by sliding out at the second end of the graphical interface, the loading of the promotion information position on the terminal (Par. [0048], if the user performs a downward swiping gesture via an input device more than a threshold number of times within a given time period, “slide operation performed by the user,” the application 115 determines 405 the user has less than the threshold level of interest in the presented content items – sliding out at the second end of the graphical interface – content items are skipped over).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the content interface system of Richardson and Friggeri to include the content item skipping abilities of Yu as a need exists to increase the number of popular, or higher quality, content items that are available through content feeds while eliminating, or reducing, the number of unpopular, or lower quality, content items from the content feed (Friggeri, Par. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621